 

Exhibit 10.10

 

BACTERIN INTERNATIONAL HOLDINGS, INC.

 

NON-PLAN INDUCEMENT STOCK OPTION GRANT

 

This Agreement between Bacterin International Holdings, Inc. (the “Company”) and
Robert Di Silvio (the “Option Holder”) is effective as of the Grant Date.

 

1.          Grant of Option. The Company hereby grants the Option Holder a Non
Qualified Stock Option to purchase 550,000 shares of common stock, $0.000001 par
value per share, of the Company under the terms of this Agreement (the “Option”)
as an inducement grant made pursuant to Section 711(a) of the NYSE MKT Company
Guide. This Option satisfies the requirements of Section 2.C of the Employment
Agreement between the Company and the Option Holder dated July 1, 2014. For
avoidance of doubt, this Option is not issued under the Company’s Amended and
Restated Equity Incentive Plan (the “Plan”) and does not reduce the shares
available under the Plan. The Option is not intended to qualify as an Incentive
Stock Option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.

 

2.          Date of Grant. The date of the grant of the Option is July 1, 2014
(the “Grant Date”).

 

3.          Number and Price of Shares. The number of shares of the Company’s
common stock as to which the Option is granted is five hundred fifty thousand
(550,000) shares (the “Shares”). The purchase price per Share is $0.68, which
was the closing price of the Company’s common stock listed on the NYSE MKT on
the trading day immediately preceding the Grant Date.

 

4.          Vesting. The Option granted hereby shall become vested in and
exercisable by Option Holder as set forth in the following schedule:





Stock Option Agreement: Robert Di SilvioDATE: July 1, 2014     1

 

 





    Number of Shares  Date   Which Become Exercisable            July 1,2015  
 110,000   August 1, 2015    9,170   September 1, 2015    9,170   October 1,
2015    9,170   November 1, 2015    9,170   December 1, 2015    9,170   January
1, 2016    9,170   February 1, 2016    9,170   March 1,2016    9,170   April
1,2016    9,170   May 1, 2016    9,170   June 1, 2016    9,170   July 1,2016  
 9,170   August 1, 2016    9,170   September 1, 2016    9,170   October 1,
2016    9,170   November 1, 2016    9,170   December 1, 2016    9,170   January
1, 2017    9,170   February 1,2017    9,170   March 1, 2017    9,170   April
1,2017    9,170   May 1, 2017    9,170   June 1, 2017    9,170   July 1,2017  
 9,170   August 1, 2017    9,170   September 1, 2017    9,170   October 1,
2017    9,170   November 1, 2017    9,170   December 1, 2017    9,170   January
1, 2018    9,170   February 1, 2018    9,170   March 1, 2018    9,170   April
1,2018    9,170   May 1,2018    9,170   June 1, 2018    9,170   July 1,2018  
 9,170   August 1, 2018    9,170   September 1, 2018    9,170   October 1,
2018    9,170   November 1, 2018    9,170   December 1, 2018    9,170   January
1, 2019    9,170   February 1,2019    9,170   March 1,2019    9,170   April I,
2019    9,170   May 1, 2019    9,170   June 1, 2019    9,170   July 1,2019  
 9,010 



 



In order to be eligible to exercise the Option in accordance with the vesting
schedule, the Option Holder must have been continuously employed by the Company
from the Grant Date of the Option until the date specified in the vesting
schedule.

 

Acceleration of Exercisability. Upon a Change in Control (defined below) of the
Company, then (i) the entire Option shall immediately be 100% vested without
regard to the schedule contained in this Option Agreement and (ii) the entire
Option shall become immediately exercisable in full during its remaining term.
The Option Holder may exercise the Option at any time immediately after or
concurrently with a Change in Control regardless of whether all conditions of
exercise have been satisfied.

 

5.            Manner of Exercise. The vested portion of the Option may be
exercised by delivery to the Company of (i) a written notice of exercise,
specifying the number of Shares with respect to which such Option is exercised,
and (ii) payment in full of the exercise price and any liability the Company may
have for withholding of federal, state or local income or other taxes incurred
by reason of the exercise of the Option.



 

Stock Option Agreement: Robert Di SilvioDATE: July 1, 2014     2

 

   

6.           Legends. Certificates representing shares of common stock of the
Company acquired upon exercise of this Option may contain a legend restricting
transfer of the stock until there has been compliance with applicable federal
and state securities laws.

 

7.           Term. Unless terminated earlier pursuant to Section 8 below, the
Option will expire ten (10) years from the Grant Date on July 1,2024.

 

8.           Effect of Termination of Employment. The Option shall not be
transferable by the Option Holder except by will or pursuant to the laws of
descent and distribution. The Option is exercisable during the Option Holder’s
lifetime only by the Option Holder, or in the event of disability or incapacity,
by his guardian or legal representative. In the event of termination of the
Option Holder’s employment other than for Cause (including, without limitation,
by reason of the Option Holder’s death or disability, which results in the
Option Holder’s inability to perform substantially all of the duties of his
position for more than 120 consecutive days) or resignation of the Option Holder
for Good Reason (as those terms are defined below) the Option will expire ninety
(90) days after the effective date of cessation of the Option Holder’s
employment. In the event of termination of the Option Holder’s employment for
Cause or the Option Holder’s resignation for other than Good Reason, the Option
will expire at the effective date and time of cessation of the Option Holder’s
employment.

 

9.           Definitions.

 

“Cause.” For all purposes under this Agreement, “Cause” is defined as (i) gross
negligence or willful misconduct in the performance of the Option Holder’s
duties and responsibilities to the Company; (ii) commission of any act of fraud,
theft, embezzlement, financial dishonesty or any other willful misconduct that
has caused or is reasonably expected to result in injury to the Company; (iii)
conviction of, or pleading guilty or nolo contendere to, any felony or a lesser
crime involving dishonesty or moral turpitude; or (iv) material breach by the
Option Holder of any obligations under any written agreement or covenant with
the Company.

 

“Good Reason.” For all purposes under this Agreement, “Good Reason” is defined
as the Option Holder’s resignation within thirty (30) days following the
expiration of any Company cure period (discussed below) following the occurrence
of one or more of the following, without the Option Holder’s express written
consent: (i) a material reduction of the Option Holder’s duties, authority or
responsibilities, relative to the Option Holder’s duties, authority or
responsibilities in effect immediately prior to such reduction; (ii) a material
reduction in the Option Holder’s base compensation; or (iii) a material breach
by the Company under any written agreement or covenant with the Option Holder;
provided, however that the Option Holder does not resign for Good Reason without
first providing the Company with written notice within thirty (30) days of the
event that the Option Holder believes constitutes “Good Reason” specifically
identifying the acts or omissions constituting the grounds for Good Reason and a
reasonable cure period of not less than thirty (30) days following the date of
such notice during which such condition shall not have been cured.

 



Stock Option Agreement: Robert Di SilvioDATE: July 1, 2014     3

 

 



“Change of Control.” For all purposes under this Agreement, “Change of Control”
of the Company is defined as:

 

(a)          a sale, transfer or disposition of all or substantially all of the
Company’s assets other than to (A) a corporation or other entity of which at
least a majority of its combined voting power is owned directly or indirectly by
the Company, (B) a corporation or other entity owned directly or indirectly by
the holders of capital stock of the Company in substantially the same
proportions as their ownership of Company common stock, or (C) an Excluded
Entity (as defined below); or

 

(b)          any merger, consolidation or other business combination transaction
of the Company with or into another corporation, entity or person, other than a
transaction with or into an Excluded Entity, being another corporation, entity
or person in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding in the continuing
entity or by their being converted into shares of voting capital stock of the
surviving entity) a majority of the total voting power represented by the shares
of voting capital stock of the Company (or the surviving entity) outstanding
immediately after such transaction; or

 

(c)          any acquisition of at least a majority of the shares of voting
capital stock of the Company by any corporation, entity or person or group of
corporations, entities or persons acting in concert, other than an Excluded
Entity,

 

For the avoidance of doubt, a liquidation, dissolution or winding up of the
Company or change in the state of the Company’s incorporation shall not
constitute a Change of Control event for purposes of this Agreement.

 

10,          Adjustments for Stock Splits and Dividends. If the Company shall at
any time increase or decrease the number of its outstanding shares of common
stock or change in any way the rights and privileges of such shares by means of
the payment of a stock dividend or any other distribution upon such shares
payable in stock, or through a stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the stock, then in
relation to the stock that is affected by one or more of the above events, the
numbers, rights and privileges of the shares underlying this Option shall be
increased, decreased or changed in like manner (in accordance with the rules
governing modifications, extensions, substitutions and assumptions of stock
rights described in Treas. Reg. § 1.409A-l(b)(5)(v)(D)) as if they had been
issued and outstanding, fully paid and nonassessable at the time of such
occurrence; provided, however, that no adjustment shall require the Company to
issue a fractional share under any circumstance, and the total adjustment shall
be limited by deleting any fractional share.

 



Stock Option Agreement: Robert Di SilvioDATE: July 1, 2014     4

 

 

IN WITNESS WHEREOF, this Agreement is effective as of the Grant Date.

 

  BACTERIN INTERNATIONAL HOLDINGS, INC.

 

  By /s/ Daniel Goldberger   Name: Daniel Goldberger   Title: CEO         OPTION
HOLDER       /s/ Robert Di Silvio   Robert Di Silvio



 



Stock Option Agreement: Robert Di SilvioDATE: July 1, 2014     5

 

 

